ScHUMAN, C. J. Claimant, C. Ray Orwigy aged 31, was married, and had two children under 18- years of age dependent on him for support on September 15, 1949. On said date claimant was employed by the Division of Highways of the State of Illinois as an equipment operator, and earned $225.00 per month. He was first employed on July 25, 1949, and up to the date of his injury on September 15, 1949 had earned $388.31. On September 15, 1949 claimant received a crushing injury to his right index finger, resulting in the amputation of the proximal third of the middle phalanx of said finger. , It was stipulated that the departmental report would' constitute the record in this case. No jurisdictional questions are raised, and it is admitted that claimant’s earnings, by using the proper guide, would allow maximum compensation, as men engaged in comparable employment would receive $2,700.00 for the year preceding the injury. All medical expenses have been paid by the State. The only question remaining is the amount of specific loss. The Court concludes that claimant, having sustained the loss of the third phalanx and a substantial part of the second phalanx of the right index finger, is entitled to an award for the loss of the right index finger. An award is, therefore, entered for the loss of the right index finger of the claimant for 40 weeks at $24.00 a week, or a total award of $960.00. All of said award has accrued and is payable forthwith. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”